DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/22/2021 have been entered.  In the amendment, claim 7 has been amended.  Claims 21-25 have been cancelled. 
The objection to claim 7 has been withdrawn. 
The objection to claim 21 is rendered moot by the cancellation of that claim. 
The rejection of claims 22 and 23 under 35 U.S.C. 112(a) is rendered moot by the cancellations of those claims. 
The rejection of claim 21 under 35 U.S.C. 102(a)(1) is rendered moot by the cancellation of that claim. 
The rejections of claims 24 and 25 under 35 U.S.C. 103 are rendered moot by the cancellations of those claim. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an optical system for performing distance measurements, the optical system comprising: a two-dimensional array of light emitters aligned to project discrete beams of light into a field external to the optical system according to an illumination pattern in which each discrete beam in the illumination pattern represents a non-overlapping field of view within the field; and a light detection system comprising a photosensor layer formed of a two-dimensional array of photosensors, the two-dimensional array of photosensors comprising a first subset of photosensors positioned to correspond with a first light emitter of the array of light emitters such that a field of view of the first light emitter overlaps with at least a portion of each field of view of each photosensor in the first subset of photosensors, wherein each photosensor in the first subset of photosensors is configured to receive at least a portion of light emitted from the first light emitter, and wherein a first portion of the first subset of photosensors are to capture during a first period and a second portion of the first subset of photosensors are to capture during a second period. 
Independent claim 7 recites an optical system for performing distance measurements, the optical system comprising: a light emission system configured to emit discrete beams of light into a field, the light emission system comprising: a bulk transmitter optic; and a two-dimensional array of light emitters aligned to project the discrete beams of light through the bulk transmitter optic into a field external to the optical system according to an illumination pattern in which each discrete beam in the illumination pattern represents a non-overlapping field of view within the field; a light detection system configured to detect photons emitted from the light emission system and reflected from surfaces within the field, the light detection system comprising: a bulk receiver optic; and a photosensor layer formed of a two-dimensional array of photosensors comprising a first subset of photosensors positioned to correspond with a first light emitter of the array of light emitters such that a field of view of the first light emitter overlaps with at least a portion of each field of view of each photosensor in the first subset of photosensors, each photosensor in the first subset of photosensors is configured to receive at least a portion of light emitted from the first light emitter; emitter array firing circuitry coupled to the array of light emitters and configured to execute a plurality of capture periods where, for each capture period, the emitter array firing circuitry sequentially fires subsets of emitters within the array of light emitters according to a firing sequence until the illumination pattern is generated; and sensor array readout circuity circuitry coupled to the array of photosensors and configured to synchronize readout of individual photosensors within the array concurrently with the firing of corresponding emitters within the array of light emitters, wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first period and a second portion of the first subset of photosensors during a second period. 
Independent claim 15 recites an optical system for performing distance measurements, the optical system comprising: a light emission system configured to emit discrete beams of light into a field, the light emission system comprising: a bulk transmitter optic; and a two-dimensional array of light emitters aligned to project the discrete beams of light through the bulk transmitter optic into a field external to the optical system according to an illumination pattern in which each discrete beam in the illumination pattern represents a non-overlapping field of view within the field; a light detection system configured to detect photons emitted from the light emission system and reflected from surfaces within the field, the light detection system comprising: a bulk receiver optic; and a photosensor layer formed of a two-dimensional array of photosensors comprising a first subset of photosensors positioned to correspond with a first light emitter of the array of light emitters such that a field of view of the first light emitter overlaps with at least a portion of each field of view of each photosensor in the first subset of photosensors, each photosensor in the first subset of photosensors is configured to receive at least a portion of light emitted from the first light emitter; emitter array firing circuitry coupled to the array of light emitters and configured to execute a plurality of capture periods where, for each capture period the emitter array firing circuitry sequentially fires subsets of emitters within the array of light emitters according to a firing sequence until the illumination pattern is generated; and sensor array readout circuitry coupled to the array of photosensors and configured to synchronize readout of individual photosensors within the array concurrently with the firing of corresponding emitters within the array of light emitters, wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first capture period and a second portion of the first subset of photosensors during a second capture period. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein a first portion of the first subset of photosensors are to capture during a first period and a second portion of the first subset of photosensors are to capture during a second period” 
as recited in combination in independent claim 7, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first period and a second portion of the first subset of photosensors during a second period” 
and 
as recited in combination in independent claim 15, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first capture period and a second portion of the first subset of photosensors during a second capture period” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Lipson (US 2015/0219764), discloses the limitations of claim 21 as set forth above, and teaches the limitations of claims 1, 7, and 15 as originally presented and discussed in the Office Action dated 10/26/2020. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “wherein a first portion of the first subset of photosensors are to capture during a first period and a second portion of the first subset of photosensors are to capture during a second period” 
as recited in combination in independent claim 7, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first period and a second portion of the first subset of photosensors during a second period” 
and 
as recited in combination in independent claim 15, in particular, “wherein the sensor array readout circuitry is to read out a first portion of the first subset of photosensors during a first capture period and a second portion of the first subset of photosensors during a second capture period”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645